DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izzat et al 10,145,951 (hereinafter Izzat) in view of Nguyen et al 20160180177 (hereinafter Nguyen).
Regarding claim 16, Izzat discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors (912, fig. 1, col. 3, line 29) to perform operations comprising:
capturing, by a radar sensor (904, see fig. 1, col. 3, lines 10-13), radar sensor data of an environment (see fig. 1, col. 3, lines 10-15); 
designating, based on radar sensor data associated with a first region of the environment, a first cell of a spatial grid as being occupied, the first cell being associated with the first region of the environment (occupied, see fig. 8A, col. 6, lines 1-35); and 
outputting the spatial grid associated with the environment (see fig. 8A, col. 6, lines 1-35).
Izzat further discloses designating, based at least in part on a location of the first cell relative to a location of a radar sensor of the radar system, a second cell of the spatial grid as being unknown, the second cell being associated with a second region of the environment. However, Izzat does not disclose designating, based on a location of the first cell relative to a location of the radar sensor, a second cell as being occluded, the second cell being associated with a second region of the environment such that the first cell is located between the location of the radar sensor and the second cell. 

capturing by the sensor system, sensor data of an environment (step 140, see figs. 1 and 7, [0036]-[0037])); 
designating, based on the sensor data associated with a first region of the environment, a first cell of a spatial grid as being occupied, the first cell being associated with the first region of the environment (cells determined to be occupied, see fig. 7, [0037]-[0038]); and
designating, based on a location of the first cell relative to a location of the radar sensor, a second cell as being occluded, the second cell being associated with a second region of the environment such that the first cell is located between the location of the radar sensor and the second cell (dynamic detection range creation process 135 identified occluded region 169, where Lidar beams could not reach due to presence of vehicle 159 and for which cells of the binary occupancy grid would be occupied. Similarly, dynamic detection range creation process 135 identified occluded region 174, where Lidar beams could not reach due to presence of guard rail 164, see figs. 1 and 5, [0036]-[0038]).


	Regarding claim 18 as applied to claim 16, Izzat further discloses controlling an autonomous vehicle within the environment based at least in part on the spatial grid (see col. 2, line 60 – col. 3, line 9).
Regarding claim 19 as applied to claim 18, Izzat as modified by Nguyen disclose the claimed invention. The combination further discloses: 
detecting, based at least in part on sensor data, an object in the second region of the environment (see Nguyen figs. 4-5B, [0050]-[0051], [0053]-[0056]); and 
tracking the object in the second region (see Nguyen figs. 4-5B, [0050]-[0051], [0053]-[0056]),
wherein controlling the autonomous vehicle in the environment is further based at least in part on the tracking of the object in the second region (see Nguyen figs. 4-5B, [0050]-[0051], [0053]-[0056], [0091]).
	Regarding claim 20 as applied to claim 16, Izzat further discloses fusing the occupancy grid with at least one of lidar data or camera data (see fig. 1, col. 3, lines 28).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Izzat et al 10,145,951 (hereinafter Izzat) in view of Nguyen et al 20160180177 (hereinafter Nguyen) as applied to claim 16 above, and further in view of Becker 20190064840.
Regarding claim 17 as applied to claim 16, Izzat as modified by Nguyen discloses the claimed invention. Izzat further discloses designating the first cell of the 
designating the second cell of the spatial grid as being occluded is based on radar sensor data of the first radar sensor indicating that the region corresponding to the second cell of the spatial grid is occluded (See Nguyen, dynamic detection range creation process 135 identified occluded region 169, where lidar beams could not reach due to presence of vehicle 159 and for which cells of the binary occupancy grid would be occupied. Similarly, dynamic detection range creation process 135 identified occluded region 174, where lidar beams could not reach due to presence of guard rail 164, figs. 1 and 5, [0036]-[0038]). However, Izzat and Nguyen do not specifically disclose a second radar. 
In the same field of endeavor, Becker further discloses capturing, by first and second radar sensors (Becker, see [0039]), radar sensor data of an environment and using the captured sensor data to identify occluded zones ([0058]-[0059]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Becker with the combination of Izzat and Nguyen by using multiple radar sensors as disclosed in Becker, for the benefit of enabling a vehicle to drive through an occluded sensor zone.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8 are allowed in view of the amendment to the claims and associated remarks 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the instant invention discloses the novel features of detecting, based at least in part on the radar sensor data, an object in the first region of the environment; determining that the object is a static object; computing, based at least in part on determining that the object is a static object, an occupancy probability of a neighboring cell to the first cell of the spatial grid; and designating the neighboring cell to the first cell as being occupied by the static object based at least in part on the occupancy probability of the neighboring cell to the first cell being above a threshold probability. The above novel features, in combination with the other recited limitations of claim 16, are not taught, suggested, or made obvious by Izzat, Nguyen, or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hicks 20190387185 using Lidar point cloud data to build a 3D model that includes occluded area.
Foroughi et al 20190087667 discloses a device and method for distinguishing between traversable and non-traversable objects.
Laugier et al US 20170256071 discloses dynamic scene analysis by partitioning the scene into cells and determining the occupancy of a cell and a probability or probabilities of movement of the cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648